DETAILED ACTION
	1. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3. Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). All certified copies of the priority documents have been received in Application No.  EP 18306849. As a result, priority over the application is granted and the effective filing date is 12/26/2018.

Information Disclosure Statement
4. The information disclosure statement (IDS) submitted on 07/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. The term " directed similarly " in claims 1,2 is a relative term which renders the claim indefinite.  The term "directed similarly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Page 2 of the specification states on lines 23-27 “The identified set of edges comprises the provided sharp edge, and edges of the identified set sharing a face are at least two-by-two directed similarly. In other words, edges of the set of edges are relatively similar to one another, and the selected sharp edges are thus relatively like the provided sharp edge. The method thus allows like-edge detection and like-edge multi-selection.” Page 20  lines 4-9 further states “In examples, two edges are directed similarly if their angle is lower than a predetermined threshold. Let for example u1 and u2 be two edges, x1, y1 the vertices of edge u1, and x2 , y2 the vertices of edge u2 . Let α be the predetermined threshold. In examples, the angle between edges u1 and u2 is lower than the predetermined threshold α if: (1) max{<y1 – x1,y2 – X2>, <y1 – x1, x2 – y2>} ≥ cos α IIy1 – x1II IIy2 – x2ll.  This mathematical definition, while precise, is not imported into the claims and the phrase “for example” implies that there are 2 which simply states “their angle” makes it unclear as to which angle is being used to evaluate the similarity. 
For the purposes of examination, the phrase “directed similar” will be interpreted to mean that the edges share a face and are of the same type.

The term "neighboring convexity" in claim 11 is a relative term which renders the claim indefinite.  The term "neighboring convexity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Thespecification states on Page 22 line 29 – Page 23 line 2 “In examples, a sharp edge has a neighboring convexity identical to the 30 provided sharp edge if the sharp edge is located in a first part of the B-rep, the provided sharp edge being located in a second part of the B-rep, and the first and second part of the B-rep have the same convexity relatively to an inward orientation of the B-rep.” and on Page 23 lines 29-30 “In examples, the neighboring convexity of an edge is the couple of the convexity types of its end vertices.”. 
The first definition is not imported into the claims. Furthermore the two definitions provide different criteria for determining neighboring convexity, and both definitions are prefaced with “in examples” which would indicate that they are not all inclusive and thus other definitions are possible. Thus the claims are not well-defined.
.


Claim Rejections - 35 USC § 102
8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9. Claims 1,9,10,11, 13,17 are rejected under 35 U.S.C. 102 as being anticipated by Rameau (US Patent No. 8421798 B2).

Regarding claim 1, Rameau discloses a computer implemented method for designing, with a CAD system (Rameau, Column 5 lines 11-14 “the invention is directed to a method of computer-aided design of implementation of two distinct technologies for processing features connecting elements of a model”), a 3D modeled object representing a mechanical part (Rameau, Column 7 lines 28-32 “The quality of the resulting solid is improved for further use: drawing, offsetting, machining, further design operations etc. The overall quality of production is better because, given a functional mechanical part, two different designers will release the same rounding and filleting strategy.”) and that the method comprises obtaining a B-rep representing the mechanical part, the B-rep having faces, edges and vertices (Rameau, Column 8 lines 15-19 “An input of the algorithm is typically the boundary representation of the solid part 1201, interpreted as a topological graph. By definition, a topological graph involves vertices, edges and faces connected together in such a way that an edge is shared by at most two faces”) and obtaining a sharp edge (Rameau, Column 4 lines 60-62 “receiving user-selection of a subset of edges and/or faces, and the step of determining the structure begins at a parent subset reflecting said user-selection;”) 
Rameau further discloses automatically (Rameau, Column 6 lines 21-23 “The present invention relates to an algorithm for automatically computing a sequence of (sharp) edges prior to rounding and filleting.”) by the CAD system: identifying a set of edges comprising the provided sharp edge (Rameau, Column 7 lines 44-50 “In the embodiment of FIG. 4, the step of determining the structure of subsets may comprises an initial step of creation (S100) of a graph reflecting elements to be processed, for example a simplified dual graph or "dual graph" (for short) that captures the relevant information. The graph obtained reflects faces connectivity through sharp edges and convexity or concavity or sharp edges.” and Column 12 lines 1-9 “Next, another key feature of the invention is to process the previous structure in a reverse order for the blending sequence (i.e. step S140 in FIG. 4). In particular, the previous structure is processed from a given parent subset for filleting/rounding edges connecting child subsets thereof. Blending is carried out according to the type of edge specified in said given parent subset. Implementing this scheme at any level (node) allows for edges of same type to be processed together, assuming that edges of lower levels in the tree have already been processed.”), each first edge of the set of edges being directed similarly to at least one second edge of the set of edges (Rameau, Column 12 lines 3-9 “In particular, the previous structure is processed from a given parent subset for filleting/rounding edges connecting child subsets thereof. Blending is carried out according to the type of edge specified in said given parent subset. Implementing this scheme at any level (node) allows for edges of same type to be processed together, assuming that edges of lower levels in the tree have already been processed.”) [Examiner note: this is in accordance with the interpretation given in section 6 for the 112(b) rejection], the first edge and the second edge sharing a face (Rameau, Column 8 lines 15-19 “An input of the algorithm is typically the boundary representation of the solid part 1201, interpreted as a topological graph. By definition, a topological graph involves vertices, edges and faces connected together in such a way that an edge is shared by at most two faces”), and selecting sharp edges within the set of edges (Rameau, Column 7 lines 9-11 “For example, the designer may select a set of sharp edges”.).

Regarding claim 9, Rameau discloses the method of claim 1.
Rameau discloses that the mechanical part is a molded part (Rameau, Column 7 lines 1-3 “This allows for improved matching with mechanical specifications of molding/casting and forging.”).

Regarding claim 10, Rameau discloses the method of claim 1.
Rameau discloses that the set of edges corresponds to a positioning feature (Rameau, Column 12 lines 22-36 “Implementing said depth first traversal in the tree of FIG. 12 yields the following rounding/filleting steps, which reads in the compact version of FIG. 13. In particular, 

Regarding claim 11, Rameau discloses the method of claim 10.
Rameau discloses that the selected sharp edges each have a neighboring convexity identical to the provided sharp edge (Rameau, Column 7 lines 44-50 “In the embodiment of FIG. 4, the step of determining the structure of Subsets may comprises an initial step of creation (S100) of a graph reflecting elements to be processed, for example a simplified dual graph or “dual graph' (for short) that captures the relevant information. The graph obtained reflects faces connectivity through sharp edges and convexity or concavity or sharp edges.” and Column 15 lines 31-36 “For example, if a face is linked to a subset of faces to be processed through sharp edges featuring the same convexity and if said linked face is not linked to any other faces than those of said subset, then the face in question can be involved together with the subset to be processed.”).

13, Rameau discloses a non-transitory data storage medium having recorded thereon a computer program (Rameau, Column 17 lines 51-53 “A computer program product, stored on a non-transitory computer-readable storage medium, for computer-aided design of edges connecting faces of a modeled object,”) comprising instructions for performing a computer implemented method for designing, with a CAD system (Rameau, Column 5 lines 11-14 “the invention is directed to a method of computer-aided design of implementation of two distinct technologies for processing features connecting elements of a model”), a 3D modeled object representing a mechanical part (Rameau, Column 7 lines 28-32 “The quality of the resulting solid is improved for further use: drawing, offsetting, machining, further design operations etc. The overall quality of production is better because, given a functional mechanical part, two different designers will release the same rounding and filleting strategy.”) and that the method comprises obtaining a B-rep representing the mechanical part, the B-rep having faces, edges and vertices (Rameau, Column 8 lines 15-19 “An input of the algorithm is typically the boundary representation of the solid part 1201, interpreted as a topological graph. By definition, a topological graph involves vertices, edges and faces connected together in such a way that an edge is shared by at most two faces”) and obtaining a sharp edge (Rameau, Column 4 lines 60-62 “receiving user-selection of a subset of edges and/or faces, and the step of determining the structure begins at a parent subset reflecting said user-selection;”) 
Rameau further discloses automatically (Rameau, Column 6 lines 21-23 “The present invention relates to an algorithm for automatically computing a sequence of (sharp) edges prior to rounding and filleting.”) by the CAD system: identifying a set of edges comprising the provided sharp edge (Rameau, Column 7 lines 44-50 “In the embodiment of FIG. 4, the step of , each first edge of the set of edges being directed similarly to at least one second edge of the set of edges (Rameau, Column 12 lines 3-9 “In particular, the previous structure is processed from a given parent subset for filleting/rounding edges connecting child subsets thereof. Blending is carried out according to the type of edge specified in said given parent subset. Implementing this scheme at any level (node) allows for edges of same type to be processed together, assuming that edges of lower levels in the tree have already been processed.”), the first edge and the second edge sharing a face (Rameau, Column 8 lines 15-19 “An input of the algorithm is typically the boundary representation of the solid part 1201, interpreted as a topological graph. By definition, a topological graph involves vertices, edges and faces connected together in such a way that an edge is shared by at most two faces”), and selecting sharp edges within the set of edges (Rameau, Column 7 lines 9-11 “For example, the designer may select a set of sharp edges”.).

Regarding claim 17, Rameau discloses A computer comprising a processor (Rameau, Column 16 lines 8-10 “A method of computer-aided design of edges connecting faces of a modeled object, the method comprising a step of: determining with a processor a structure of subsets of faces”) coupled to a memory (Rameau, Column 17 lines 51-52 “A computer program product, stored on a non-transitory computer-readable storage medium”) and a display (Rameau, Column 4 lines 63-65 “the step of processing the structure comprises: displaying to a user said one or more edges connecting child subsets of said given parent subset”) [Examiner note: given that displaying is a method step and that the method is implemented using a computer, the display itself would be necessarily present], the memory having recorded thereon a computer program (Rameau, Column 17 lines 51-53 “A computer program product, stored on a non-transitory computer-readable storage medium, for computer-aided design of edges connecting faces of a modeled object,”) comprising instructions for performing a computer implemented method for designing, with a CAD system (Rameau, Column 5 lines 11-14 “the invention is directed to a method of computer-aided design of implementation of two distinct technologies for processing features connecting elements of a model”), a 3D modeled object representing a mechanical part (Rameau, Column 7 lines 28-32 “The quality of the resulting solid is improved for further use: drawing, offsetting, machining, further design operations etc. The overall quality of production is better because, given a functional mechanical part, two different designers will release the same rounding and filleting strategy.”) and that the method comprises obtaining a B-rep representing the mechanical part, the B-rep having faces, edges and vertices (Rameau, Column 8 lines 15-19 “An input of the algorithm is obtaining a sharp edge (Rameau, Column 4 lines 60-62 “receiving user-selection of a subset of edges and/or faces, and the step of determining the structure begins at a parent subset reflecting said user-selection;”) 
Rameau further discloses automatically (Rameau, Column 6 lines 21-23 “The present invention relates to an algorithm for automatically computing a sequence of (sharp) edges prior to rounding and filleting.”) by the CAD system: identifying a set of edges comprising the provided sharp edge (Rameau, Column 7 lines 44-50 “In the embodiment of FIG. 4, the step of determining the structure of subsets may comprises an initial step of creation (S100) of a graph reflecting elements to be processed, for example a simplified dual graph or "dual graph" (for short) that captures the relevant information. The graph obtained reflects faces connectivity through sharp edges and convexity or concavity or sharp edges.” and Column 12 lines 1-9 “Next, another key feature of the invention is to process the previous structure in a reverse order for the blending sequence (i.e. step S140 in FIG. 4). In particular, the previous structure is processed from a given parent subset for filleting/rounding edges connecting child subsets thereof. Blending is carried out according to the type of edge specified in said given parent subset. Implementing this scheme at any level (node) allows for edges of same type to be processed together, assuming that edges of lower levels in the tree have already been processed.”), each first edge of the set of edges being directed similarly to at least one second edge of the set of edges (Rameau, Column 12 lines 3-9 “In particular, the previous structure is processed from a given parent subset for filleting/rounding edges connecting child subsets allows for edges of same type to be processed together, assuming that edges of lower levels in the tree have already been processed.”), the first edge and the second edge sharing a face (Rameau, Column 8 lines 15-19 “An input of the algorithm is typically the boundary representation of the solid part 1201, interpreted as a topological graph. By definition, a topological graph involves vertices, edges and faces connected together in such a way that an edge is shared by at most two faces”), and selecting sharp edges within the set of edges (Rameau, Column 7 lines 9-11 “For example, the designer may select a set of sharp edges”.)

Claim Rejections - 35 USC § 103
10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


11. Claims 2,14,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rameau (US Patent No. 8421798 B2) in view of Jiao (Jiao, Xiangmin et al. “Identification of C1 and C2 discontinuities for surface meshes in CAD”, Computer-Aided Design 40 (2008) Pages 160–175).
Regarding claim 2, Rameau discloses the method of claim 1.
Rameau does not disclose that two edges are directed similarly if their angle is lower than a predetermined threshold.
Jiao discloses that two edges are directed similarly if their angle is lower than a predetermined threshold (Jiao, Page 162 1st column 2nd paragraph – 2nd column 1st paragraph “Assuming a mesh models a piecewise smooth surface, the discontinuities or features in the mesh correspond to the discretization of the discontinuities in the underlying surface.We assume these discontinuities are composed of edges and vertices in the mesh, which we refer to as feature edges (or ridge edges) and feature vertices, respectively. The other edges and vertices are referred to as non-features. The halfedges of feature and non-feature edges are referred to as feature and non-feature halfedges, respectively.”) and Page 162 1st column 1st paragraph “Analogously, let the signed turning angle at a vertex at a polygonal curve be the angle between the tangent directions of its incident edges, with a positive sign at convexity and negative sign at concavity. The turning angle of the curve is an integral measure of the curvature. These integral measures may not converge to the true integrals because it is difficult to define the control areas for general meshes, but they provide insights into the connection 
Rameau and Jiao are analogous art because they are from a similar problem-solving area of detecting particular features in CAD objects.
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Rameau to incorporate the teachings of Jiao by determining feature edges based on the angle between them as taught by Jiao. The motivation for doing so would have been that other methods may not have as great of a detection accuracy (Jiao, Page 163 1st column 2nd paragraph “For example, some authors defined the features to be along the extremes of maximum curvature of smooth surfaces [26–28] or the boundaries between convex and concave patches [29,30]. Sometimes, they are defined to be the “sharp” edges (e.g. [7,31]), or the most “salient” singularities. These different types of features are typically identified for segmentation, simplification, denoising, or visualization of 3-D objects. Their emphasis is often on the visual effects instead of accuracy. Due to the difference in the targeted applications, the methods in those fields do not detect less salient features, such as tapering C2 features or discontinuities.”).

Regarding claim 14, Rameau discloses the medium of claim 13. 
Rameau does not disclose that two edges are directed similarly if their angle is lower than a predetermined threshold.
Jiao discloses that two edges are directed similarly if their angle is lower than a predetermined threshold (Jiao, Page 162 1st column 2nd paragraph – 2nd column 1st paragraph st column 1st paragraph “Analogously, let the signed turning angle at a vertex at a polygonal curve be the angle between the tangent directions of its incident edges, with a positive sign at convexity and negative sign at concavity. The turning angle of the curve is an integral measure of the curvature. These integral measures may not converge to the true integrals because it is difficult to define the control areas for general meshes, but they provide insights into the connection between smooth and discrete surfaces.”) [Examiner note: similarly directed sharp edges will have similar turning angles].
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Rameau to incorporate the teachings of Jiao by determining feature edges based on the angle between them as taught by Jiao. The motivation for doing so would have been that other methods may not have as great of a detection accuracy (Jiao, Page 163 1st column 2nd paragraph “For example, some authors defined the features to be along the extremes of maximum curvature of smooth surfaces [26–28] or the boundaries between convex and concave patches [29,30]. Sometimes, they are defined to be the “sharp” edges (e.g. [7,31]), or the most “salient” singularities. These different types of features are typically identified for segmentation, simplification, denoising, or visualization of 3-D objects. Their emphasis is often on the visual effects instead of accuracy. Due to the difference in the targeted applications, the methods in those fields do not detect less salient features, such as tapering C2 features or discontinuities.”).

Regarding claim 18, Rameau discloses the computer of claim 17. 
Rameau does not disclose that two edges are directed similarly if their angle is lower than a predetermined threshold.
Jiao discloses that two edges are directed similarly if their angle is lower than a predetermined threshold (Jiao, Page 162 1st column 2nd paragraph – 2nd column 1st paragraph “Assuming a mesh models a piecewise smooth surface, the discontinuities or features in the mesh correspond to the discretization of the discontinuities in the underlying surface.We assume these discontinuities are composed of edges and vertices in the mesh, which we refer to as feature edges (or ridge edges) and feature vertices, respectively. The other edges and vertices are referred to as non-features. The halfedges of feature and non-feature edges are referred to as feature and non-feature halfedges, respectively.”) and Page 162 1st column 1st paragraph “Analogously, let the signed turning angle at a vertex at a polygonal curve be the angle between the tangent directions of its incident edges, with a positive sign at convexity and negative sign at concavity. The turning angle of the curve is an integral measure of the curvature. These integral measures may not converge to the true integrals because it is difficult to define the control areas for general meshes, but they provide insights into the connection between smooth and discrete surfaces.” and Page 169 1st column 3rd paragraph “θt, θT:  thresholds for u-strong OSTA or turning angle” and 2nd column 1st paragraph “From our T  = 20° “) [Examiner note: similarly directed sharp edges will have similar turning angles].
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Rameau to incorporate the teachings of Jiao by determining feature edges based on the angle between them as taught by Jiao. The motivation for doing so would have been that other methods may not have as great of a detection accuracy (Jiao, Page 163 1st column 2nd paragraph “For example, some authors defined the features to be along the extremes of maximum curvature of smooth surfaces [26–28] or the boundaries between convex and concave patches [29,30]. Sometimes, they are defined to be the “sharp” edges (e.g. [7,31]), or the most “salient” singularities. These different types of features are typically identified for segmentation, simplification, denoising, or visualization of 3-D objects. Their emphasis is often on the visual effects instead of accuracy. Due to the difference in the targeted applications, the methods in those fields do not detect less salient features, such as tapering C2 features or discontinuities.”) Furthermore, it would have been obvious to set a threshold for this angle measurement. The motivation for doing so would have been that such a value is determined to be sufficient to identify similar sharp edges (Jiao, Page 169 1st column 4th paragraph “The first four parameters (θf  , θF ,  θD  , and θt) are used in the identification of quasi-strong edges and strong corners, and the latter four are used in the filtration of quasi-obscure curves. We emphasize that our algorithm primarily relies on the relative strengths of the measures (i.e. l-strongness). The above parameters are primarily for guarding against extreme cases (in particular, u-strongness, e-strongness, and semi-obscure curves)”.).
.

12. Claims 3,4,5,15,16,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Rameau (European Patent Application EP 2028623 A1) in view of Jiao (Jiao, Xiangmin et al. “Identification of C1 and C2 discontinuities for surface meshes in CAD”, Computer-Aided Design 40 (2008) 160–175) further in view of  Rorato (European Patent Application EP 3098734 A1).
Regarding claim 3, Rameau in view of Jiao disclose the method of claim 2.
Neither Rameau nor Jiao disclose that the predetermined threshold is a function of a manufacturing process of the mechanical part.
Rorato discloses a predetermined threshold that is a function of a manufacturing process of the mechanical part (Rorato, [0046] “The "likeness" in the method (also called "similarity") is a proxy/measure of the real (observed by the user) 3D similarity/likeness defined earlier. By definition, the likeness of a first value of the predetermined shape descriptor relative to a second value of the predetermined shape descriptor increasingly depends on (i.e. it is an increasing function of) an extent to which the set of axis systems of the second value of the predetermined shape descriptor matches the set of axis systems of the first value of the predetermined shape descriptor modulo a same similarity transformation. At this point, it can be said that the likeness may be any such increasing function (examples are provided later). The likeness criterion is thus any criterion related to such measure (for example a threshold to be achieved or not to be achieved, or a range).” and [0054] “Also, the likeness retained maintains canonicity of the surfaces under comparison, which indirectly relates to the mechanical function of the parts represented by said surfaces or to their manufacturing process. In other 
Rameau and Jiao and Rorato are analogous art because they are from similar problem-solving areas of selecting features of models of CAD parts.
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Rameau in view of Jiao to incorporate the teachings of Rorato by including a threshold for a feature of the boundary representation, such as the edge angles, as taught by Rorato. The motivation for doing so would have been so that the selected sharp edges could be produced and/or modified using the same process to simplify and shorten the manufacturing of the part (Rorato,[0042] “Because the method improves the design of the modeled object, the method also improves the manufacturing of a product and thus increases productivity of the manufacturing process.”).

Regarding claim 4, Rameau in view of Jiao further in view of Rorato disclose the method of claim 3.
Rameau discloses a molded part (Rameau, Column 6 line 64 – Column 7 line 3 “Using traditional commands and working a long time, a skilled designer would not produce a better shape, according to the numerous tests which have been carried out. Furthermore, symmetrical details of the input part reflect in symmetrical round or fillet surfaces obtained. This allows for improved matching with mechanical specifications of molding/casting and forging.”). 
Rameau does not disclose a maximal draft angle or a predetermined threshold based on the maximal draft angle.
Jiao discloses a predetermined threshold based on an angle (Jiao, Page 169 1st column 3rd paragraph “θt, θT:  thresholds for u-strong OSTA or turning angle” and 2nd column 1st paragraph “From our experiments we obtained the following default values: … θT  = 20° “).
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Rameau to incorporate the teachings of Jiao by having an angle threshold for similarly directed edges as taught by Jiao. The motivation for doing so would have been that such a value is determined to be sufficient to identify similar sharp edges (Jiao, Page 169 1st column 4th paragraph “The first four parameters (θf  , θF ,  θD  , and θt) are used in the identification of quasi-strong edges and strong corners, and the latter four are used in the filtration of quasi-obscure curves. We emphasize that our algorithm primarily relies on the relative strengths of the measures (i.e. l-strongness). The above parameters are primarily for guarding against extreme cases (in particular, u-strongness, e-strongness, and semi-obscure curves)”.).
Neither Rorato nor Jiao disclose a predetermined threshold based on the maximal draft angle
Rorato discloses a predetermined threshold based on the draft angle (Rorato, [0046] “The "likeness" in the method (also called "similarity") is a proxy/measure of the real (observed by the user) 3D similarity/likeness defined earlier. By definition, the likeness of a first value of the predetermined shape descriptor relative to a second value of the predetermined shape descriptor increasingly depends on (i.e. it is an increasing function of) an extent to which for example a threshold to be achieved or not to be achieved, or a range).” and [0102] “The mechanical design process may include (incremental) definitions of solid modeling mechanical features. Particularly useful solid modeling features for mechanical design are the following ones. The system, a feature-based CAD system, may therefore provide for definition of any or several of such features. “[0105] “Dress-up features are local modification on a solid. They are closely related to the manufacturing process. These features are: filleting or rounding a sharp edge, chamfering a sharp edge, bending a face according to a draft angle”) [Examiner note: the draft angle may be defined and used as a likeness criterion in conjunction with a threshold].
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Rameau in view of Jiao to incorporate the teachings of Rorato by including a threshold based on the draft angle as taught by Rorato. The motivation for doing so would have been that the maximal draft angle is an important criterion in the design process and sets limits on what features of the object are feasible in manufacturing.


Regarding claim 5, Rameau in view of Jiao further in view of Rorato disclose the method of claim 3.
Rameau does not disclose that the predetermined threshold is lower than 20°,15°, or 10°.
Jiao discloses that the predetermined threshold is lower than 20°,15°, or 10° *(Jiao, Page 169 1st column 3rd paragraph “θt, θT:  thresholds for u-strong OSTA or turning angle” and nd column 1st paragraph “From our experiments we obtained the following default values: … θT  = 20° “ [Examiner note: the experimentally determined default threshold value is an approximation and may be lower].
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Rameau to incorporate the teachings of Jiao by setting the angle threshold for similarity to a value at or below 20°. The motivation for doing so would have been that such a value is determined to be sufficient to identify similar sharp edges (Jiao, Page 169 1st column 4th paragraph “The first four parameters (θf  , θF ,  θD  , and θt) are used in the identification of quasi-strong edges and strong corners, and the latter four are used in the filtration of quasi-obscure curves. We emphasize that our algorithm primarily relies on the relative strengths of the measures (i.e. l-strongness). The above parameters are primarily for guarding against extreme cases (in particular, u-strongness, e-strongness, and semi-obscure curves)”.).
Regarding claim 15, Rameau in view of Jiao disclose the medium of claim 14.
Neither Rameau nor Jiao disclose that the predetermined threshold is a function of a manufacturing process of the mechanical part.
Rorato discloses a predetermined threshold that is a function of a manufacturing process of the mechanical part (Rorato, [0046] “The "likeness" in the method (also called "similarity") is a proxy/measure of the real (observed by the user) 3D similarity/likeness defined earlier. By definition, the likeness of a first value of the predetermined shape descriptor relative for example a threshold to be achieved or not to be achieved, or a range).” and [0054] “Also, the likeness retained maintains canonicity of the surfaces under comparison, which indirectly relates to the mechanical function of the parts represented by said surfaces or to their manufacturing process. In other words, the shape descriptor contemplated by the method focuses on the geometrical information that matters, from a mechanical design point of view.”).
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Rameau in view of Jiao to incorporate the teachings of Rorato by including a threshold for a feature of the boundary representation, such as the edge angles, as taught by Rorato. The motivation for doing so would have been so that the selected sharp edges could be produced and/or modified using the same process to simplify and shorten the manufacturing of the part (Rorato,[0042] “Because the method improves the design of the modeled object, the method also improves the manufacturing of a product and thus increases productivity of the manufacturing process.”).

Regarding claim 16, Rameau in view of Jiao further in view of Rorato disclose the medium of claim 15.
Rameau discloses a molded part (Rameau, Column 6 line 64 – Column 7 line 3 “Using traditional commands and working a long time, a skilled designer would not produce a better shape, according to the numerous tests which have been carried out. Furthermore, symmetrical details of the input part reflect in symmetrical round or fillet surfaces obtained. This allows for improved matching with mechanical specifications of molding/casting and forging.”). 
Rameau does not disclose a maximal draft angle or a predetermined threshold based on the maximal draft angle.
Jiao discloses a predetermined threshold based on an angle (Jiao, Page 169 1st column 3rd paragraph “θt, θT:  thresholds for u-strong OSTA or turning angle” and 2nd column 1st paragraph “From our experiments we obtained the following default values: … θT  = 20° “).
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Rameau to incorporate the teachings of Jiao by having an angle threshold for similarly directed edges as taught by Jiao. The motivation for doing so would have been that such a value is determined to be sufficient to identify similar sharp edges (Jiao, Page 169 1st column 4th paragraph “The first four parameters (θf  , θF ,  θD  , and θt) are used in the identification of quasi-strong edges and strong corners, and the latter four are used in the filtration of quasi-obscure curves. We emphasize that our algorithm primarily relies on the relative strengths of the measures (i.e. l-strongness). The above parameters are primarily for guarding against extreme cases (in particular, u-strongness, e-strongness, and semi-obscure curves)”.).
Neither Rameau nor Jiao disclose a predetermined threshold based on the maximal draft angle
Rorato discloses a predetermined threshold based on the draft angle (Rorato, [0046] “The "likeness" in the method (also called "similarity") is a proxy/measure of the real (observed by the user) 3D similarity/likeness defined earlier. By definition, the likeness of a first value of the predetermined shape descriptor relative to a second value of the predetermined shape descriptor increasingly depends on (i.e. it is an increasing function of) an extent to which the set of axis systems of the second value of the predetermined shape descriptor matches the set of axis systems of the first value of the predetermined shape descriptor modulo a same similarity transformation. At this point, it can be said that the likeness may be any such increasing function (examples are provided later). The likeness criterion is thus any criterion related to such measure (for example a threshold to be achieved or not to be achieved, or a range).” and [0102] “The mechanical design process may include (incremental) definitions of solid modeling mechanical features. Particularly useful solid modeling features for mechanical design are the following ones. The system, a feature-based CAD system, may therefore provide for definition of any or several of such features. “[0105] “Dress-up features are local modification on a solid. They are closely related to the manufacturing process. These features are: filleting or rounding a sharp edge, chamfering a sharp edge, bending a face according to a draft angle”) [Examiner note: the draft angle may be defined and used as a likeness criterion in conjunction with a threshold].
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Rameau in view of Jiao to incorporate the teachings of Rorato by including a threshold based on the draft angle as taught by Rorato. The motivation for doing 
Regarding claim 19, Rameau in view of Jiao disclose the computer of claim 18.
Neither Rameau nor Jiao disclose that the predetermined threshold is a function of a manufacturing process of the mechanical part.
Rorato discloses a predetermined threshold that is a function of a manufacturing process of the mechanical part (Rorato, [0046] “The "likeness" in the method (also called "similarity") is a proxy/measure of the real (observed by the user) 3D similarity/likeness defined earlier. By definition, the likeness of a first value of the predetermined shape descriptor relative to a second value of the predetermined shape descriptor increasingly depends on (i.e. it is an increasing function of) an extent to which the set of axis systems of the second value of the predetermined shape descriptor matches the set of axis systems of the first value of the predetermined shape descriptor modulo a same similarity transformation. At this point, it can be said that the likeness may be any such increasing function (examples are provided later). The likeness criterion is thus any criterion related to such measure (for example a threshold to be achieved or not to be achieved, or a range).” and [0054] “Also, the likeness retained maintains canonicity of the surfaces under comparison, which indirectly relates to the mechanical function of the parts represented by said surfaces or to their manufacturing process. In other words, the shape descriptor contemplated by the method focuses on the geometrical information that matters, from a mechanical design point of view.”).
Rameau in view of Jiao to incorporate the teachings of Rorato by including a threshold for a feature of the boundary representation, such as the edge angles, as taught by Rorato. The motivation for doing so would have been so that the selected sharp edges could be produced and/or modified using the same process to simplify and shorten the manufacturing of the part (Rorato,[0042] “Because the method improves the design of the modeled object, the method also improves the manufacturing of a product and thus increases productivity of the manufacturing process.”).

Regarding claim 20, Rameau in view of Jiao further in view of Rorato disclose the computer of claim 19.
Rameau discloses a molded part (Rameau, Column 6 line 64 – Column 7 line 3 “Using traditional commands and working a long time, a skilled designer would not produce a better shape, according to the numerous tests which have been carried out. Furthermore, symmetrical details of the input part reflect in symmetrical round or fillet surfaces obtained. This allows for improved matching with mechanical specifications of molding/casting and forging.”). 
Rameau does not disclose a maximal draft angle or a predetermined threshold based on the maximal draft angle.
Jiao discloses a predetermined threshold based on an angle (Jiao, Page 169 1st column 3rd paragraph “θt, θT:  thresholds for u-strong OSTA or turning angle” and 2nd column 1st paragraph “From our experiments we obtained the following default values: … θT  = 20° “).
Rameau to incorporate the teachings of Jiao by having an angle threshold for similarly directed edges as taught by Jiao. The motivation for doing so would have been that such a value is determined to be sufficient to identify similar sharp edges (Jiao, Page 169 1st column 4th paragraph “The first four parameters (θf  , θF ,  θD  , and θt) are used in the identification of quasi-strong edges and strong corners, and the latter four are used in the filtration of quasi-obscure curves. We emphasize that our algorithm primarily relies on the relative strengths of the measures (i.e. l-strongness). The above parameters are primarily for guarding against extreme cases (in particular, u-strongness, e-strongness, and semi-obscure curves)”.).
Neither Rameau nor Jiao disclose a predetermined threshold based on the maximal draft angle
Rorato discloses a predetermined threshold based on the draft angle (Rorato, [0046] “The "likeness" in the method (also called "similarity") is a proxy/measure of the real (observed by the user) 3D similarity/likeness defined earlier. By definition, the likeness of a first value of the predetermined shape descriptor relative to a second value of the predetermined shape descriptor increasingly depends on (i.e. it is an increasing function of) an extent to which the set of axis systems of the second value of the predetermined shape descriptor matches the set of axis systems of the first value of the predetermined shape descriptor modulo a same similarity transformation. At this point, it can be said that the likeness may be any such increasing function (examples are provided later). The likeness criterion is thus any criterion related to such measure (for example a threshold to be achieved or not to be achieved, or a range).” and according to a draft angle”) [Examiner note: the draft angle may be defined and used as a likeness criterion in conjunction with a threshold].
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Rameau in view of Jiao to incorporate the teachings of Rorato by including a threshold based on the draft angle as taught by Rorato. The motivation for doing so would have been that the maximal draft angle is an important criterion in the design process and sets limits on what features of the object are feasible in manufacturing.




13.Claims  6,7 are rejected under 35 U.S.C. 103 as being unpatentable over Rameau (European Patent Application EP 2028623 A1) in view of  Sridharan (Sridharan, Nandakumar et 

Regarding claim 6, Rameau discloses the method of claim 1.
Rameau does not disclose that the set of edges represents one or more paths of a cutting tool for machining a geometry corresponding to an outer surface portion of the mechanical part defined along the set of edges.
Sridharan discloses that the set of edges represents one or more paths of a cutting tool for machining a geometry corresponding to an outer surface portion of the mechanical part defined along the set of edges (Sridharan, Page 25 1st column 3rd paragraph ‘Part I of this paper provided a review of topics relevant to NC feature characterization: NC toolpath generation techniques, classification schemes, commercial CAM systems, and operation planning [1]. Since Part II deals with feature recognition algorithms and implementation, we provide a brief overview of feature recognition techniques here”. and Page 26 1st column 5th paragraph “Feature recognition is facilitated by a number of entity attributes for edges, loops, and faces, generally not explicitly available in BRep. Edges are classified as convex/concave based on the included angle. Smooth edges can also be resolved into the same classification” and Page 28 1st column 3rd paragraph “The algorithm used for the recognition of Cut-Thru features from outer loops utilizes two key functions: Mark nontraversal edges and Acceptable faces. The first function enforces the condition that each feature face must be adjacent to two and only two other faces belonging to the same feature across outer edges (traversal edges) not adjacent to each other. In Fig. 2(b) let face F be the last identified face in the temporary feature face list. Let 
Rameau and Sridharan are analogous art because they are from a similar problem-solving area of identifying edge features in a CAD setting for the manufacture of a part.
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Rameau to incorporate the teachings of Sridharan by determining a cutting tool path using the selected edges as taught by Sridharan. The motivation for doing so would have been to facilitate the planning of multiple possible sequences of machining steps to produce the designed part (Sridharan, Page 25 1st column 2nd paragraph “It is important to note that a feature on a part can have multiple interpretations and its classification is dependent on tool access direction—there are generally several alternative ways of machining a part. The system that is presented here makes no attempt at determining the best alternative—it simply presents all possibilities to the process planner for each of the chosen tool approach directions.”).

Regarding claim 7, Rameau in view of Sridharan discloses the method of claim 6.
Rameau discloses applying a same fillet or round operation to the selected sharp edges (Rameau, Column 4 lines 25-28 “processing the structure from a given parent subset for .

14. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rameau (European Patent Application EP 2028623 A1) in view of  Sridharan (Sridharan, Nandakumar et al. “Recognition of Multi-Axis Milling Features: Part II—Algorithms & Implementation”, Journal of Computing and Information Science in Engineering, Vol. 5 Pages 25-34, March 2005) further in view of Sridharan2 (Sridharan, Nandakumar “Recognition of Multi-Axis Milling Features: Part I—Topological and Geometric Characteristics”, Transactions of the ASME, Vol. 4 Pages 242-250, September 2004).

Regarding claim 8, Rameau in view of Sridharan disclose the method of claim 7. 
Rameau discloses a radius of the fillet or round operation (Rameau, Column 7 lines 9-17 “For example, the designer may select a set of sharp edges, the system computes an optimal sequence of blend and automatically creates as many round and fillet features as necessary according to this sequence. This way, the designer can navigate and edit features of each round or fillet, for example to change a radius value. Another way is to display step by step each (set of) sharp edge(s) to be processed together and to let the designer edit the features at each step, e.g. set radius values”, see also Table 2 in columsn 14-15).
Neither Rameau nor Sridharan does not disclose that a radius of the fillet or round operation corresponds to a radius of the cutting tool.
Sridharan2 discloses a radius that corresponds to a radius of the cutting tool (Sridharan2, Page 246 1st column 7th paragraph “The above critical value is a function of tool diameter, which in turn is a function of the size of the opening of the cut-thru feature and the smallest radius of curvature along the boundary profile of the feature.”).
Rameau and Sridharan and Sridharan 2 are analogous art because they are from a similar problem-solving area of identifying edge features in a CAD setting for the manufacture of a part.
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Rameau in view of Sridharan to incorporate the teachings of Sridharan2 by determining the radius of a round or fillet operation based on the capability of a cutting tool as taught by Sridharan2. The motivation for doing so would have been to account for the possibility of tool failure at extreme radius values (Sridharan2, Page 246 1st column 7th paragraph “In the case of very small tool diameter, at deep depths, the tool may vibrate excessively and even break.”).

15. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rameau (European Patent Application EP 2028623 A1) in view of  Mortara (Mortara Michela et al., “Blowing Bubbles for Multi-Scale Analysis and Decomposition of Triangle Meshes”, Algorithmica Volume 38 Pages 227-248, October 2003).
Regarding claim 12, Rameau discloses the method of claim 11.
Rameau does not disclose that the neighboring convexity of an edge is the couple of the convexity types of its end vertices or that an end vertex of the edge has the concave type if all edges sharing the vertex are concave edges or that an end vertex of the edge has the convex type if all edges sharing the vertex are convex edges or that an end vertex of the edge has the both concave and convex type if at least one edge sharing the vertex is a concave edge and at least one edge sharing the vertex is a convex edge.
Mortara discloses that an end vertex of the edge has the concave type if all edges sharing the vertex are concave edges (Mortara, Page 237 3rd paragraph “Consequently, a given vertex p is defined strictly convex (resp. strictly concave) if all the incident edges in p are convex (resp. concave).”) and that an end vertex of the edge has the convex type if all edges sharing the vertex are convex edges (Mortara, Page 237 3rd paragraph “Consequently, a given vertex p is defined strictly convex (resp. strictly concave) if all the incident edges in p are convex (resp. concave).”)  and that an end vertex of the edge has the both concave and convex type if at least one edge sharing the vertex is a concave edge and at least one edge sharing the vertex is a convex edge (Mortara, Page 237 3rd paragraph “Because in most cases the incident edges in p are both convex and concave, the previous classification cannot be applied. Note that even a slight modification of the point coordinates can produce a complete different classification.”).
Rameau and Mortara are analogous art because they are from a similar problem-solving area of identifying edge and vertex features of representations of 3D models.
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Rameau to incorporate the teachings of Mortara by determining the convexity/concavity types of the end vertices of the sharp edges as taught by Mortara. The motivation for doing so would have been to more easily identify the desired feature edges (Mortara, Page 227 Abstract “We describe an efficient approach for computing these characteristics for a sampled set of bubble radii and for using them to identify features, based on easily formulated filters, that may capture the needs of a particular application.”).

Conclusion
16. Claims 1,9,10,13,17 are rejected under 35 U.S.C. 102 as being anticipated by Rameau. Claims 2,14,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rameau in view of Jiao. Claims 3,4,5,15,16,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Rameau in view of Jiao  further in view of Rorato Claims  6,7 are rejected under 35 U.S.C. 103 as being unpatentable over Rameau in view of  Sridharan. Claims  8 is rejected under 35 U.S.C. 103 as being unpatentable over Rameau in view of  Sridharan further in view of Sridharan2. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rameau in view of Mortara.
17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEAL C VOSS whose telephone number is (571)272-3950.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127                                                                                                                                                                                                        



/NEAL C. VOSS/Examiner, Art Unit 2127